        Case 1:18-cv-01059-PEC Document 30 Filed 02/06/20 Page 1 of 1




       In the United States Court of Federal Claims
                                       No. 18-1059C

                                 (E-Filed: February 6, 2020)

                                            )
ALLEN H. MONROE,                            )
                                            )
                    Plaintiff,              )
                                            )
v.                                          )
                                            )
THE UNITED STATES,                          )
                                            )
                    Defendant.              )
                                            )

                                          ORDER

       On February 4, 2020, plaintiff filed an unopposed motion to dismiss his case. See
ECF No. 29. Plaintiff’s case was decided to his satisfaction by the Air Force Board for
Correction of Military Records. Id. at 2. On this basis, in accordance with Rule 52.2(d)
of the Rules of the United States Court of Federal Claims (RCFC), plaintiff requested that
the court dismiss this case with prejudice. Id. at 3.

       For good cause shown, plaintiff’s unopposed motion to dismiss is GRANTED.
The clerk’s office is directed to ENTER final judgment DISMISSING plaintiff’s
complaint with prejudice, pursuant to RCFC Rule 52.2(d).

      IT IS SO ORDERED.

                                                 s/Patricia E. Campbell-Smith
                                                 PATRICIA E. CAMPBELL-SMITH
                                                 Judge
